DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,679,393. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 1 of the ‘890 application and claims 1 and 6 of the ‘393 patent.
17/749890
10,679,393
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation; 

receiving, by one or more processors of the machine, an indication that the user device edited the AR object for a period of time; 

in response to the received indication and by one or more processors of the machine, updating a total interaction time that corresponds to the AR object based on the period of time; 


detecting, by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object,



the detecting of the fulfillment of the trigger condition being based on a comparison of the updated total interaction time to a threshold total interaction time; 


based on the detected fulfillment of the trigger condition and by one or more processors of the machine, executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object; 

and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation; 

(Claim 6)
receiving an indication that the user device edited the AR object for a period of time; 


and in response to the received indication, updating a total interaction time that corresponds to the AR object based on the period of time; 


(Claim 1)
detecting, within the determined period of time and by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object;

(Claim 6)
the detecting of the fulfillment of the trigger condition is based on a comparison of the updated total interaction time to a threshold total interaction time.

(Claim 1)
based on the detected fulfillment of the trigger condition and by one or more processors of the machine, executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object; 

and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.


The table below shows the correspondence between the independent claims.
‘890
2
3
4
5
6
7
8
9
10
11
12
13
‘393
2
3
4
5
7
8
9
10
1
11
12
13



Claim(s) 14-16 is/are a corresponding storage medium claim(s) of claim(s) 1, 5 and 6. The limitations of claim(s) 14-16 are substantially similar to the limitations of claim(s) 1, 5 and 6.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 14-16.

Claim(s) 17-20 is/are a corresponding system claim(s) of claim(s) 1 and 5-7 The limitations of claim(s) 17-20 are substantially similar to the limitations of claim(s) 1 and 5-7.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 17-20.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,789,749. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 1 of the ‘890 application and claims 1 and 6 of the ‘393 patent.
17/749890
10,789,749
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation; 


receiving, by one or more processors of the machine, an indication that the user device edited the AR object for a period of time; 

in response to the received indication and by one or more processors of the machine, updating a total interaction time that corresponds to the AR object based on the period of time; 


detecting, by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object,


the detecting of the fulfillment of the trigger condition being based on a comparison of the updated total interaction time to a threshold total interaction time; 


based on the detected fulfillment of the trigger condition and by one or more processors of the machine, executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object; 




and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors, object data that defines an augmented reality (AR) object, the object data specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation;

(Claim 6)
receiving an indication that a device geolocation of the user device intersected the AR object; 
and in response to the received indication, incrementing an interaction count that corresponds to the AR object; 


(Claim 1)
detecting, by the one or more processors, fulfillment of the trigger condition specified by the object data, the detecting being based on the received indication that the user device is editing the AR object;

(Claim 6)
the detecting of the fulfillment of the trigger condition is based on a comparison of the updated total interaction time to a threshold total interaction time.

(Claim 1)
based on the detected fulfillment of the trigger condition and by the one or more processors, executing the conditional modification program, the executed conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object, the modified presentation attribute adding an AR indicator to the second appearance of AR object, the added AR indicator indicating a location of a non-committed edit to the AR object

and providing, to the user device and by the one or more processors, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute.


The table below shows the correspondence between the independent claims.
‘890
2
3
4
5
6
7
8
9
10
11
12
13
‘749
2
3
4
5
7
8
9
10
11
12
13
1



Claim(s) 14-16 is/are a corresponding storage medium claim(s) of claim(s) 1, 5 and 6. The limitations of claim(s) 14-16 are substantially similar to the limitations of claim(s) 1, 5 and 6.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 14-16.

Claim(s) 17-20 is/are a corresponding system claim(s) of claim(s) 1 and 5-7 The limitations of claim(s) 17-20 are substantially similar to the limitations of claim(s) 1 and 5-7.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 17-20.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-14 of U.S. Patent No. 10,943,381. Although the claims at issue are  not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 1 of the ‘890 application and claims 1 and 6 of the ‘393 patent.
17/749890
10,943,381
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation; 


receiving, by one or more processors of the machine, an indication that the user device edited the AR object for a period of time; 

in response to the received indication and by one or more processors of the machine, updating a total interaction time that corresponds to the AR object based on the period of time; 

detecting, by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object,


the detecting of the fulfillment of the trigger condition being based on a comparison of the updated total interaction time to a threshold total interaction time; 


based on the detected fulfillment of the trigger condition and by one or more processors of the machine, executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object; 



and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation;

(Claim 6)
receiving an indication that the user device edited the AR object for a period of time;
 and in response to the received indication, updating a total interaction time that corresponds to the AR object based on the period of time;

(Claim 1)
detecting, by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object;

(Claim 6)
the detecting of the fulfillment of the trigger condition is based on a comparison of the updated total interaction time to a threshold total interaction time

(Claim 1)
based on the detected fulfillment of the trigger condition and by one or more processors of the machine; executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object; the added AR indicator indicating a location of a non-committed edit to the AR object

and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object; the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.


The table below shows the correspondence between the independent claims.
‘890
2
3
4
5
6
7
8
9
10
11
12
13
‘381
2
3
4
1, 5
7
8
1
10
11
12
13
14



Claim(s) 14-16 is/are a corresponding storage medium claim(s) of claim(s) 1, 5 and 6. The limitations of claim(s) 14-16 are substantially similar to the limitations of claim(s) 1, 5 and 6.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 14-16.

Claim(s) 17-20 is/are a corresponding system claim(s) of claim(s) 1 and 5-7 The limitations of claim(s) 17-20 are substantially similar to the limitations of claim(s) 1 and 5-7.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 17-20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,364,234. Although the claims at issue are  not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 1 of the ‘890 application and claims 1 and 6 of the ‘393 patent.
17/749890
11,367,234
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation; 


receiving, by one or more processors of the machine, an indication that the user device edited the AR object for a period of time; 

in response to the received indication and by one or more processors of the machine, updating a total interaction time that corresponds to the AR object based on the period of time; 


detecting, by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object,


the detecting of the fulfillment of the trigger condition being based on a comparison of the updated total interaction time to a threshold total interaction time; 


based on the detected fulfillment of the trigger condition and by one or more processors of the machine, executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object; 

and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.
(Claim 1)
A method comprising: 

providing, to a user device and by one or more processors of a machine, object data that defines an augmented reality (AR) object, the object data of the AR object specifying a physical geolocation of the AR object, a presentation attribute of the AR object, a conditional modification program of the AR object, and a trigger condition for execution of the conditional modification program, the provided object data causing the user device to present the AR object with a first appearance and located at the physical geolocation;

(Claim 6)
receiving an indication that the user device edited the AR object for a period of time;


and in response to the received indication, updating a total interaction time that corresponds to the AR object based on the period of time;


(Claim 1)
detecting, by one or more processors of the machine, fulfillment of the trigger condition specified by the object data for execution of the conditional modification program of the AR object,

(Claim 6)
the detecting of the fulfillment of the trigger condition is based on a comparison of the updated total interaction time to a threshold total interaction time.

(Claim 1)
based on the detected fulfillment of the trigger condition and by one or more processors of the machine, executing the conditional modification program of the AR object, the executing of the conditional modification program modifying the object data of the AR object by modifying the presentation attribute of the AR object;

and providing, to the user device and by one or more processors of the machine, the modified object data of the AR object, the modified object data causing the user device to present the AR object with a second appearance based on the modified presentation attribute of the AR object.


The table below shows the correspondence between the independent claims.
‘890
2
3
4
5
6
7
8
9
10
11
12
13
‘234
2
3
4
5
7
1
8
9
10
11
12
13



Claim(s) 14-16 is/are a corresponding storage medium claim(s) of claim(s) 1, 5 and 6. The limitations of claim(s) 14-16 are substantially similar to the limitations of claim(s) 1, 5 and 6.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 14-16.

Claim(s) 17-20 is/are a corresponding system claim(s) of claim(s) 1 and 5-7 The limitations of claim(s) 17-20 are substantially similar to the limitations of claim(s) 1 and 5-7.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 17-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616